         Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 1 of 39



                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION
 -----------------------------------------------------------------x
 In re                                                            : Chapter 11
                                                                  :
 WEATHERFORD INTERNATIONAL PLC., et al., :                          Case No. 19-33694
                                                                  :
                                          Debtors.1               : (Jointly Administration Requested)
 -----------------------------------------------------------------x

                     DECLARATION OF CHRISTINA PULLO OF
                 PRIME CLERK LLC REGARDING SOLICITATION OF
        VOTES AND TABULATION OF BALLOTS CAST ON JOINT PREPACKAGED
     PLAN OF REORGANIZATION FOR WEATHERFORD INTERNATIONAL PLC AND
      ITS AFFILIATE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 I, Christina Pullo, declare under the penalty of perjury:

        1.         I am a Vice President of Solicitation and Public Securities at Prime Clerk LLC

(“Prime Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,

New York 10165. I am over the age of eighteen years and not a party to the above-captioned action.

Unless otherwise noted, I have personal knowledge of the facts set forth herein.

        2.         I submit this Declaration with respect to the solicitation of votes and the tabulation

of ballots cast on Joint Prepackaged Plan of Reorganization for Weatherford International plc and

its Affiliate Debtors under Chapter 11 of the Bankruptcy Code, dated June 28, 2019, and as

amended, supplemented, or modified from time to time, (the “Plan”) [Docket No.62].2 Except as

otherwise noted, all facts set forth herein are based on my personal knowledge, knowledge that I

acquired from individuals under my supervision, and my review of relevant documents. I am



 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
 are: Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International,
 LLC (5019). The location of the Debtors’ main corporate headquarters and the Debtors’ service address is: 2000 St.
 James Place, Houston, TX 77056.

 2
  Unless otherwise defined in this Declaration, all capitalized terms used but not otherwise defined herein have the
 meanings ascribed to them in the Plan.
         Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 2 of 39



authorized to submit this Declaration on behalf of Prime Clerk. If I were called to testify, I could

and would testify competently as to the facts set forth herein.

        3.       Prior to the commencement of these chapter 11 cases, Weatherford International

plc and its affiliated debtors and debtors in possession (collectively, the “Debtors”) appointed Prime

Clerk as their solicitation and tabulation agent to assist with, among other things, (i) service of

solicitation materials to the parties entitled to vote to accept or reject the Plan and (ii) tabulation of

votes cast with respect thereto. Prime Clerk and its employees have considerable experience in

soliciting and tabulating votes to accept or reject proposed prepackaged chapter 11 plans. On

July 2, 2019 this Court entered the Order Authorizing Employment and Retention of Prime Clerk

LLC as Claims, Noticing, and Solicitation Agent [Docket No. 54].

        4.       Pursuant to the Plan, holders of Prepetition Notes Claims in Class 7 and Existing

Common Stock in Class 10 (together, the “Voting Classes”) were entitled to vote on the Plan. The

Debtors established June 24, 2019 as the record date for determining which holders in Class 7 were

entitled to vote (the “Noteholder Voting Record Date”) and July 2, 2019 as the record date for

determining which holders in Class 10 were entitled to vote (the “Common Stock Voting Record

Date” together with the Noteholder Voting Record Date, the “Voting Record Dates”). No other

classes were entitled to vote on the Plan.

             Service and Transmittal of Solicitation Packages and Tabulation Process

        5.       The procedures adhered to by Prime Clerk for the solicitation and tabulation of

votes are outlined in the Disclosure Statement for Joint Prepackaged Plan of Reorganization for

Weatherford International plc and its Affiliate Debtors under Chapter 11 of the Bankruptcy Code

[Docket No. 62] and the ballots distributed to parties entitled to vote on the Plan, and were

summarized in the Order (I) Conditionally Approving Disclosure Statement, (II) Scheduling

Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation of Plan, (III)


                                                     2
         Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 3 of 39



Establishing Deadline to Object to Disclosure Statement and Plan and Form of Notice Thereof, (IV)

approving Solicitation Procedures and Forms of Ballots and Notice of Non-Voting Status, (V)

Conditionally Waiving Requirement of Filing Schedules and Statements and of Convening Section

341 Meeting of Creditors, and (IV) Granting Related Relief [Docket No. 89] (collectively, the

“Solicitation Procedures”). I supervised the solicitation and tabulation performed by Prime Clerk’s

employees.

       6.        Prime Clerk worked closely with the Debtors to identify the registered holders of

Existing Common Stock entitled to vote as of the applicable Common Stock Voting Record Date

and to coordinate the distribution of solicitation materials to those holders. In addition, Prime Clerk

coordinated the distribution of solicitation materials to holders that hold their Prepetition Notes

and/or Common Stock as public securities in accordance with the procedures commonly used to

serve solicitation materials on holders of public securities. A detailed description of Prime Clerk’s

distribution of solicitation materials is set forth in Prime Clerk’s Affidavit of Service of Solicitation

Materials [Docket No. 77] and Affidavit of Service of Solicitation Materials [Docket No. 173]

       7.        Further, in accordance with the Solicitation Procedures, Prime Clerk reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to Prime Clerk was date-stamped, assigned a ballot number, entered into Prime Clerk’s

voting database and processed in accordance with the Solicitation Procedures. To be included in

the tabulation results as valid, a ballot must have been (i) properly completed pursuant to the

Solicitation Procedures, (ii) executed by the relevant holder entitled to vote on the Plan (or such

holder’s authorized representative), (iii) returned to Prime Clerk via electronic submission or

another approved method of delivery set forth in the Solicitation Procedures, and (iv) received by

Prime Clerk either (A) by 5:00 p.m. (prevailing Central Time) on August 1, 2019 if cast by a holder

of Prepetition Notes Claims (the “Noteholder Voting Deadline”), or (B) by 5:00 p.m. (prevailing


                                                    3
         Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 4 of 39



Central Time) on August 13, 2019 if cast by a holder of Common Stock (the “Common Stock Voting

Deadline” together with the Noteholder Voting Deadline, the “Voting Deadlines”).

       8.        All valid ballots cast by holders entitled to vote in the Voting Classes and received

by Prime Clerk on or before the applicable Voting Deadlines were tabulated pursuant to the

Solicitation Procedures.

       9.        The final tabulation of votes cast by timely and properly completed ballots received

by Prime Clerk is attached hereto as Exhibit A.

       10.       A report of all Ballots excluded from the final tabulation prepared by Prime Clerk,

and the reasons for exclusion of such Ballots, is attached hereto as Exhibit B.

       11.       As requested by Debtors’ counsel, Prime Clerk conducted a hypothetical tabulation

to include any defective Class 7 and Class 10 Ballots that were excluded from the final tabulation

in Exhibit A, where such defective Ballot either cast a vote to reject the Plan or did not indicate a

vote to accept or reject the Plan. This hypothetical tabulation is attached hereto as Exhibit C. The

hypothetical tabulation counted each of these defective Ballots as valid and each as a vote to reject

the Plan. For the avoidance of doubt, the hypothetical results in Exhibit C do not include any

defective Ballots that (i) accepted the Plan, (ii) were superseded by otherwise valid Ballots, and/or

(iii) did not include a voting amount.



                            [Remainder of Page Intentionally Left Blank]




                                                   4
Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 5 of 39
Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 6 of 39



                            Exhibit A
                                   Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 7 of 39


                                                     Weatherford International PLC, et al.
                                                       Exhibit A - Tabulation Summary

                                              Number Accepting    Number Rejecting           Amount Accepting   Amount Rejecting
Class      Class Description                                                                                                       Class Voting Result
                                                     %                  %                            %                 %
                                                   1,780                45                    $6,419,301,330     $13,642,000
 7      Prepetition Notes Claims                                                                                                         Accept
                                                  97.53%              2.47%                        99.79%            0.21%
                                                                                               387,344,353       100,622,047
 10     Existing Common Stock                                                                                                            Accept
                                                                                                   79.38%           20.62%




                                                                     Page 1
Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 8 of 39



                            Exhibit B
                                                                   Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 9 of 39




                                                                                          Weatherford International PLC, et al.
                                                                          Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation



Plan Class   Plan Class Description                                Creditor Name                                     Voting Amount              Accept/Reject                               Reason(s) for Exclusion



   10        Existing Common Stock    Anastasia Spear & Sylvia Spear Netzel JT Ten                                                    156           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Andrew Ardito                                                                                   172           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Anna Mae Palazzese                                                                              117           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Arnold I. Katz & Melba L. Katz JT Ten                                                           152           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Arthur B. Downer                                                                                  48         Accept       Ballot Received after Voting Deadline



   10        Existing Common Stock    Colleen Cramton & Jim Sagriff JTWROS                                                              30         Accept       Ballot Received after Voting Deadline

                                                                                                                                                                Holder did not Indicate Vote to Accept or Reject the Plan; Ballot did not
   10        Existing Common Stock    Creighton Wesley Sloan                                                                            32          N/A         Contain an Original Signature



   10        Existing Common Stock    Fay W Pain Trua 07/02/96 Fay W Pain Trust                                                         60          N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Harold Yeshlin                                                                                  288           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Harvard H. Newberry                                                                             280           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    John P. McShane                                                                                2,272          N/A         Holder did not Indicate Vote to Accept or Reject the Plan

                                                                                                                                                                Holder did not Indicate Vote to Accept or Reject the Plan; Superseded by Later
   10        Existing Common Stock    Kristen J. Weaver & Robert W. Sitz JT Ten                                                       250           N/A         Received Valid Ballot Included in Final Tabulation



   10        Existing Common Stock    Lois P. Beaver & Earl R. Beaver JT Ten                                                          188           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Mary Jane Conner                                                                                640           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Mary Jean Williams Warn                                                                            4          N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Mary T. Raterink                                                                                212          Accept       Ballot Received after Voting Deadline




                                                                                                        Page 1
                                                           Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 10 of 39




                                                                                Weatherford International PLC, et al.
                                                                Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation



Plan Class   Plan Class Description                        Creditor Name                                   Voting Amount              Accept/Reject                              Reason(s) for Exclusion

                                                                                                                                                      Holder did not Indicate Vote to Accept or Reject the Plan; Superseded by Later
   10        Existing Common Stock    Norris M. Menard                                                                        26          N/A         Received Valid Ballot Included in Final Tabulation



   10        Existing Common Stock    Paul Di Paola                                                                         170          Accept       Ballot Received after Voting Deadline



   10        Existing Common Stock    Richard Jeremy Sim                                                                      22          N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    R.J. Sim                                                                              144           N/A         Holder did not Indicate Vote to Accept or Reject the Plan



   10        Existing Common Stock    Stanley S. Beard                                                                        48          N/A         Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                              Page 2
                                                                              Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 11 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                               Nominee of Beneficial Holder                                     Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         $50,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         $30,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         $12,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                          $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0057          EDWARD D. JONES & CO.                                                                                   $11,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0057          EDWARD D. JONES & CO.                                                                                   $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0057          EDWARD D. JONES & CO.                                                                                   $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0075          LPL FINANCIAL CORPORATION                                                                               $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0075          LPL FINANCIAL CORPORATION                                                                               $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $30,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $24,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $30,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                      $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                        Page 1
                                                                              Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 12 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0161          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                    $750,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $22,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $7,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $12,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $14,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $9,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0164          CHARLES SCHWAB & CO., INC.                                                                               $2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0188          TD AMERITRADE CLEARING, INC.                                                                             $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0188          TD AMERITRADE CLEARING, INC.                                                                             $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0188          TD AMERITRADE CLEARING, INC.                                                                            $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                         Page 2
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 13 of 39




                                                                                                        Weatherford International PLC, et al.
                                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $10,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                              $5,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $10,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $25,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $20,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $20,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0216          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                             $18,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $35,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $7,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $35,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                          Page 3
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 14 of 39




                                                                                                        Weatherford International PLC, et al.
                                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $59,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                          Page 4
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 15 of 39




                                                                                                        Weatherford International PLC, et al.
                                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $50,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $7,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $8,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $8,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                          Page 5
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 16 of 39




                                                                                                        Weatherford International PLC, et al.
                                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                               $6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0221          UBS FINANCIAL SERVICES INC.                                                                              $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                           $9,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                           $2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                          $14,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                           $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                          Page 6
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 17 of 39




                                                                                                         Weatherford International PLC, et al.
                                                                                        Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                     Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                            $2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0226          NATIONAL FINANCIAL SERVICES LLC                                                                           $25,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0235          RBC CAPITAL MARKETS, LLC                                                                                  $13,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0235          RBC CAPITAL MARKETS, LLC                                                                                  $12,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $1,679,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $262,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                               $59,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $3,913,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $2,956,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $463,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $104,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $1,564,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $2,174,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $1,642,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $257,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                               $57,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $870,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $568,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $1,304,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $267,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $846,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                             $522,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $1,751,000       Accept        Not a Record Date Holder




                                                                                                                          Page 7
                                                                               Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 18 of 39




                                                                                                        Weatherford International PLC, et al.
                                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                           $2,302,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $743,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $233,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                           $1,304,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                           $5,183,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $810,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $181,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $522,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                           $1,305,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $985,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $154,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                              $34,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0250          WELLS FARGO SECURITIES, LLC                                                                            $522,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0274          CITIGROUP GLOBAL MARKETS INC./SALOMON BROTHERS                                                         $643,000        Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          0385          E*TRADE SECURITIES LLC                                                                                   $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                             $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                              $4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                             $11,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                              $6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                              $5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0443          PERSHING LLC                                                                                           $100,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0505          CITIGROUP GLOBAL MARKETS, INC./CORRESPONDENT CLEARING                                                  $640,000        Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0505          CITIGROUP GLOBAL MARKETS, INC./CORRESPONDENT CLEARING                                                 $1,360,000       Accept        Not a Record Date Holder




                                                                                                                          Page 8
                                                                              Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 19 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                               Nominee of Beneficial Holder                                     Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          0547          ROBERT W. BAIRD & CO. INCORPORATED                                                                      $49,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                       $15,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0902          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION                                                            $1,500,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0902          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION                                                            $3,000,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0908          CITIBANK, N.A.                                                                                          $50,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0908          CITIBANK, N.A.                                                                                      $10,654,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0908          CITIBANK, N.A.                                                                                       $9,001,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0908          CITIBANK, N.A.                                                                                       $7,344,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          0997          STATE STREET BANK AND TRUST COMPANY                                                                   $220,000        Accept        Superseded by Later Received Valid Ballot Included in Final Tabulation


    7        Prepetition Notes Claims          0997          STATE STREET BANK AND TRUST COMPANY                                                                   $180,000        Accept        Superseded by Later Received Valid Ballot Included in Final Tabulation


    7        Prepetition Notes Claims          0997          STATE STREET BANK AND TRUST COMPANY                                                                  $2,700,000       Accept        Superseded by Later Received Valid Ballot Included in Final Tabulation


    7        Prepetition Notes Claims          2039          SEI PRIVATE TRUST COMPANY                                                                            $5,000,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          2039          SEI PRIVATE TRUST COMPANY                                                                            $5,000,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          2039          SEI PRIVATE TRUST COMPANY                                                                            $7,000,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          2039          SEI PRIVATE TRUST COMPANY                                                                            $3,000,000       Accept        Not a Record Date Holder


    7        Prepetition Notes Claims          2108          COMERICA BANK                                                                                           $20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2322          BNP PARIBAS, NY BRANCH/ BNPP SA                                                                      $1,001,000       Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          2322          BNP PARIBAS, NY BRANCH/ BNPP SA                                                                       $284,000        Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          2322          BNP PARIBAS, NY BRANCH/ BNPP SA                                                                      $2,071,000       Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          2322          BNP PARIBAS, NY BRANCH/ BNPP SA                                                                       $744,000        Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          2322          BNP PARIBAS, NY BRANCH/ BNPP SA                                                                       $900,000        Accept        Ballot Received after Voting Deadline


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                       $3,645,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                       $2,015,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                        Page 9
                                                                              Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 20 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class    Plan Class Description    Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount     Accept / Reject                            Reason(s) for Exclusion


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                          $90,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                        $880,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                        $495,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                          $40,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                       $1,380,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                       $1,025,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2803          U.S. BANK N.A.                                                                                        $150,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2827          JPMORGAN CHASE BANK/IRD MACRO                                                                           $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          2827          JPMORGAN CHASE BANK/IRD MACRO                                                                            $6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                      $10,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $10,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $90,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $50,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $20,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $20,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $25,000       Accept        Position not Validated by Nominee


    7        Prepetition Notes Claims          N/A           N/A                                                                                                     $50,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock             0005          GOLDMAN, SACHS & CO.                                                                                    180,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock             0005          GOLDMAN, SACHS & CO.                                                                                  1,319,998        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock             0005          GOLDMAN, SACHS & CO.                                                                                        100        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock             0015          MORGAN STANLEY SMITH BARNEY LLC                                                                             300        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock             0015          MORGAN STANLEY SMITH BARNEY LLC                                                                             305        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock             0015          MORGAN STANLEY SMITH BARNEY LLC                                                                             350        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                      Page 10
                                                                           Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 21 of 39




                                                                                                   Weatherford International PLC, et al.
                                                                                  Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                            Nominee of Beneficial Holder                                      Principal Amount        Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        16,332           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           600           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        23,750           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         1,540           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        19,905           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           603           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         1,500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         4,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        45,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         8,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           600           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           300           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         8,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           400           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           273           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           179           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                               48        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        4,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                  Page 11
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 22 of 39




                                                                                                    Weatherford International PLC, et al.
                                                                                   Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                               Nominee of Beneficial Holder                                    Principal Amount        Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         1,500            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           204            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           705            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           180            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           200            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                        16,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           184            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                         1,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           800            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0015          MORGAN STANLEY SMITH BARNEY LLC                                                                           100            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                      150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                    3,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                    1,898           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                          10        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                      200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                      440           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0057          EDWARD D. JONES & CO.                                                                                          68        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0062          VANGUARD MARKETING CORPORATION                                                                             530           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0062          VANGUARD MARKETING CORPORATION                                                                             500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0062          VANGUARD MARKETING CORPORATION                                                                             200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0075          LPL FINANCIAL CORPORATION                                                                                  180           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0075          LPL FINANCIAL CORPORATION                                                                                  170           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0075          LPL FINANCIAL CORPORATION                                                                                1,343           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                   Page 12
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 23 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                               Nominee of Beneficial Holder                                     Principal Amount        Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                        2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                              25        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          198           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                        4,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          188           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          134           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                        1,187           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          300           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                        1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          800           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                        2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          350           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          300           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                          44            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       5,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                         550            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       1,880            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       1,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0141          WELLS FARGO CLEARING SERVICES, LLC                                                                       2,825            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0158          APEX CLEARING CORPORATION                                                                                  100            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0158          APEX CLEARING CORPORATION                                                                                9,161            N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 13
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 24 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                                Nominee of Beneficial Holder                                    Principal Amount       Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0158          APEX CLEARING CORPORATION                                                                                   10           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0158          APEX CLEARING CORPORATION                                                                                  100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                      1        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               6,954           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 188           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                              36,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                              29,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 400           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                  30           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 270           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                  48           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 288           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               8,925           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 14
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 25 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                                Nominee of Beneficial Holder                                    Principal Amount     Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 380         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 400         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                  33         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                              75,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                  50         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 700         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                              29,600         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                              10,875         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               5,500         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               2,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 800         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                                 100         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               2,400         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               4,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0164          CHARLES SCHWAB & CO., INC.                                                                               1,753         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               500         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               330         N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 15
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 26 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount       Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             3,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               125           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                40           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               775           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               325           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               700           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             7,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,580           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               826           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                    3        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             4,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               350           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                            12,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               125           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               120           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 16
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 27 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount    Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               200        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,005        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               159        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                50        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               200        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             4,115        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               450        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               950        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               334        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                            75,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                40        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                50        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             6,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               100        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               250        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                20        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               200        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                50        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 17
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 28 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount       Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                    1        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               250           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             4,600           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             3,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                            50,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               400           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,260           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               172           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             1,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                            22,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                             2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                            30,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                               140           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 18
                                                                             Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 29 of 39




                                                                                                      Weatherford International PLC, et al.
                                                                                     Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                                 Nominee of Beneficial Holder                                    Principal Amount        Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                                 21            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0188          TD AMERITRADE CLEARING, INC.                                                                              7,500            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                               1,000            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                  90            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                 880            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                 100            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                 300            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                  55            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0221          UBS FINANCIAL SERVICES INC.                                                                                 600            N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           80,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              900           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              250           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              150           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                                  50        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,225           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              300           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            2,325           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              620           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                     Page 19
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 30 of 39




                                                                                                      Weatherford International PLC, et al.
                                                                                     Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                               Nominee of Beneficial Holder                                      Principal Amount     Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            3,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            6,621        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              276        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            2,150        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              100        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            2,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           11,376        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              877        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              376        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             160         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              80         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           4,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              30         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           2,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              50         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             597         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,400         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,850         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                          10,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                     Page 20
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 31 of 39




                                                                                                      Weatherford International PLC, et al.
                                                                                     Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                               Nominee of Beneficial Holder                                      Principal Amount    Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             735        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                          12,278        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                          20,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                          19,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,819        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             200        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           1,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             400        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             800        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             150        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           5,500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             405        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             100        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           5,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             450        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                          19,993        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           4,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             400        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             800        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             343        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                             144        N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                     Page 21
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 32 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                                Nominee of Beneficial Holder                                      Principal Amount       Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              370           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            5,925           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            3,200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            8,952           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              120           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                           10,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              207           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            3,900           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,200           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            3,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,350           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              560           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              287           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                               65           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            1,475           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            4,500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              363           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                                   5        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            7,500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                              135           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0226          NATIONAL FINANCIAL SERVICES LLC                                                                            5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0235          RBC CAPITAL MARKETS, LLC                                                                                     500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0235          RBC CAPITAL MARKETS, LLC                                                                                   5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                      Page 22
                                                                             Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 33 of 39




                                                                                                       Weatherford International PLC, et al.
                                                                                      Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                                Nominee of Beneficial Holder                                      Principal Amount       Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0235          RBC CAPITAL MARKETS, LLC                                                                                     500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0271          TRADESTATION SECURITIES, INC.                                                                              9,100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0271          TRADESTATION SECURITIES, INC.                                                                              3,490           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0352          J.P. MORGAN SECURITIES LLC/JPMC                                                                               50           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0352          J.P. MORGAN SECURITIES LLC/JPMC                                                                              300           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0352          J.P. MORGAN SECURITIES LLC/JPMC                                                                              700           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0352          J.P. MORGAN SECURITIES LLC/JPMC                                                                              185           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                            3        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     1,971           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                        50           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     2,759           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     6,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     1,100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                    22,407           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0385          E*TRADE SECURITIES LLC                                                                                     1,100           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0419          STEPHENS, INC.                                                                                             2,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                                 340           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                                 400           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                               5,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                              15,000           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                                 500           N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0443          PERSHING LLC                                                                                               2,018           N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                      Page 23
                                                                             Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 34 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount     Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           0571          OPPENHEIMER & CO. INC.                                                                                    2,800        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0571          OPPENHEIMER & CO. INC.                                                                                     200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0571          OPPENHEIMER & CO. INC.                                                                                  30,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0571          OPPENHEIMER & CO. INC.                                                                                   1,500         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0701          CETERA INVESTMENT SERVICES LLC                                                                             190         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0702          BB&T SECURITIES, LLC                                                                                        245        N/A          Superseded by Later Received Valid Ballot Included in Final Tabulation


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                        2,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                          300         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                          800         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                          588         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                        1,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0725          RAYMOND, JAMES & ASSOCIATES, INC.                                                                          300         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0756          AMERICAN ENTERPRISE INVESTMENT SERVICES INC.                                                               289         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                    140         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                  1,100         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                    259         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                    800         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                  4,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0793          STIFEL, NICOLAUS & COMPANY INCORPORATED                                                                  1,200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0908          CITIBANK, N.A.                                                                                      30,983,146         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0908          CITIBANK, N.A.                                                                                          34,428         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0955          BANK OF AMERICA, NA/GWIM TRUST OPERATIONS                                                                  100         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           0955          BANK OF AMERICA, NA/GWIM TRUST OPERATIONS                                                               12,850         N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 24
                                                                              Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 35 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                               Nominee of Beneficial Holder                                     Principal Amount     Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           2039          SEI PRIVATE TRUST COMPANY                                                                                1,543         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           2108          COMERICA BANK                                                                                              392         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           2116          FIFTH THIRD BANK                                                                                         1,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           2669          THE NORTHERN TRUST COMPANY                                                                               3,953         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           5043          BMO NESBITT BURNS INC./CDS**                                                                             4,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           5084          QUESTRADE INC./CDS**                                                                                       492         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                        4,343        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                        4,344        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                        4,344        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          175        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          258        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          176        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       10,200        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       5,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       1,409         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         186         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         102         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       1,501         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       4,288         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       3,000         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                      11,423         N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         200         N/A          Holder did not Indicate Vote to Accept or Reject the Plan




                                                                                                                    Page 25
                                                                            Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 36 of 39




                                                                                                     Weatherford International PLC, et al.
                                                                                    Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                              Nominee of Beneficial Holder                                      Principal Amount    Accept / Reject                            Reason(s) for Exclusion


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                       5,500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                      54,790        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          50        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         300        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                          87        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                      16,000        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           8862          MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED                                                         500        N/A          Holder did not Indicate Vote to Accept or Reject the Plan


   10        Existing Common Stock           N/A           N/A                                                                                                     10,900       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                     20,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                      5,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        236       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                         60       Reject        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        400       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                      5,000       Accept        Position not Validated by Nominee
                                                                                                                                                                                              Holder did not Indicate Vote to Accept or Reject the Plan; Position not
   10        Existing Common Stock           N/A           N/A                                                                                                        N/A        N/A          Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                      5,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        175       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                      2,126       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        150       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                    191,600       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        500       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                                        304       Accept        Position not Validated by Nominee




                                                                                                                    Page 26
                                                                 Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 37 of 39




                                                                                        Weatherford International PLC, et al.
                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation



Plan Class   Plan Class Description   Nominee DTC Number                 Nominee of Beneficial Holder                                      Principal Amount    Accept / Reject                           Reason(s) for Exclusion


   10        Existing Common Stock           N/A           N/A                                                                                           100       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                         8,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                           700       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                           304       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                         5,000       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                           236       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                           280       Accept        Position not Validated by Nominee


   10        Existing Common Stock           N/A           N/A                                                                                         3,750       Accept        Ballot Received after Voting Deadline; Position not Validated by Nominee




                                                                                                       Page 27
Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 38 of 39



                            Exhibit C
                                                    Case 19-33694 Document 313 Filed in TXSB on 09/04/19 Page 39 of 39


                                                                                        Weatherford International PLC, et al.
                                                                                     Exhibit C ‐ Hypothetical Tabulation Summary 1

                                                                              Number Accepting             Number Rejecting                Amount Accepting                  Amount Rejecting
Class                          Class Description                                                                                                                                                Class Voting Result
                                                                                     %                           %                                 %                               %
                                                                                   1,780                        206                         $6,419,301,330                    $56,914,000
 7                        Prepetition Notes Claims                                                                                                                                                    Accept
                                                                                  89.63%                       10.37%                           99.12%                           0.88%
                                                                                                                                             387,344,353                      134,436,528
 10                        Existing Common Stock                                                                                                                                                      Accept
                                                                                                                                                74.24%                           25.76%




     1 This hypothetical tabulation does not include defective ballots that (i) voted to accept the Plan, (ii) were superseded by otherwise valid ballots that were included in the final
       tabulation, and/or (iii) did not contain a voting amount.

                                                                                                                Page 1
